                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV17-5299 PSG (FFM)                                             Date       June 6, 2019
 Title            Darren Norman v. C. Wu, M.D., et al.




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                     CS                                   None
                Deputy Clerk                         Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                     None
 Proceedings:                 (IN CHAMBERS) ORDER DISCHARGING ORDER TO SHOW
                              CAUSE AS TO DEFENDANT; GRANTING EXTENSION TO
                              PLAINTIFF (DOCKET NO. 30)

      On May 15, 2019, the Court issued an order to show cause (“OSC”) why sanctions
should not be recommended for the parties’ failure to file status reports pursuant to the
Court’s scheduling order. (Docket No. 30.) The Court informed the parties that they
could discharge the OSC by filing the required status report(s) within the 20-day
response period. (Id.) On June 5, defendant filed a status report. (Docket No. 32.) The
Court therefore DISCHARGES the OSC as to defendant.

      Plaintiff has filed neither a response to the OSC nor a status report. (See generally
Docket.) The Court extends plaintiff’s deadline to respond to the OSC to July 5, 2019.
Plaintiff may discharge the OSC by filing a status report in accordance with the
scheduling order. (See Docket No. 28, ¶ 10.)


         IT IS SO ORDERED.




                                                                                                     :
                                                               Initials of Preparer                JM

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
